Judgment, Supreme Court, New York County, rendered December 5, 1972, convicting defendant of the crimes of robbery, second degree, and grand larceny, third degree, and sentencing him to concurrent indeterminate sentences of imprisonment, respectively not to exceed eight and four years, unanimously modified, on the law, to dismiss the grand larceny count, and otherwise affirmed. The dismissed count is a lesser included count in the indictment and conviction of the greater count requires dismissal of the lesser. (See People v. Pyles, 44 A D 2d 784; CPL 300.40, subd. 3, par. [b].) Concur — Stevens, J. P., Markewich, Tilzer, Capozzoli and Nunez, JJ.